Attorney Grievance Commission of Maryland v. Thereen Dian Daley, Misc. Docket AG
No. 69, September Term, 2019. Opinion by Getty, C.J.

ATTORNEY DISCIPLINE — SANCTION — INDEFINITE SUSPENSION
Respondent, Thereen Dian Daley, violated several provisions of the Maryland Attorneys’
Rules of Professional Conduct (“MARPC”) when she made intentional misrepresentations
to opposing counsel during her representation of her client, communicated directly with an
opposing party whom she knew to be represented by counsel, failed to cooperate with Bar
Counsel during its investigatory process, and made intentional misrepresentations to Bar
Counsel.

Ms. Daley’s conduct violated the following rules of professional conduct: 4.1 (Truthfulness
in Statements to Others); 4.2 (Communications with Persons Represented by an Attorney);
8.1 (Bar Admission and Disciplinary Matters); and 8.4 (Misconduct). These violations
warrant an indefinite suspension.
Circuit Court for Howard County
Case No. C-13-CV-20-000208
Argued: September 14, 2021

                                                                                       IN THE COURT OF APPEALS

                                                                                             OF MARYLAND

                                                                                          Misc. Docket AG No. 69

                                                                                           September Term, 2019




                                                                                   ATTORNEY GRIEVANCE COMMISSION
                                                                                           OF MARYLAND

                                                                                                     v.

                                                                                         THEREEN DIAN DALEY



                                                                                      Getty, C.J.
                                                                                      McDonald,
                                                                                      Watts,
                                                                                      Hotten,
                                                                                      Booth,
                                                                                      Biran,
                                                                                      Adkins,
                                                                                         (Senior Judge, Specially Assigned)

                                                                                                     JJ.


                                                                                           Opinion by Getty, C.J.


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                      Filed: October 22, 2021
                            2021-10-22 13:20-04:00




Suzanne C. Johnson, Clerk
       Invariably, this Court has emphasized the importance of an attorney’s timely answer

to a Petition for Disciplinary or Remedial Action and active participation with Bar Counsel

during the discovery process in an attorney discipline proceeding. See, e.g., Attorney

Grievance Comm’n v. Dailey, 474 Md. 679, 690 (2021) (highlighting the attorney’s failure

to comply with Bar Counsel’s investigation and the discovery process and stating, “[h]ad

[the attorney] been responsive, she may have avoided the most significant rule violations”

the Court found); Attorney Grievance Comm’n v. Thomas, 440 Md. 523, 550 (2014)

(demonstrating an attorney’s failure to respond to a Petition for Disciplinary or Remedial

Action resulted in a default judgment against the attorney, allowing this Court to treat the

averments therein as admitted); Attorney Grievance Comm’n v. Young, 473 Md. 94, 107–

08 (2021). Failure to timely answer a Petition for Disciplinary or Remedial Action may

result in an order of default against the attorney. Additionally, without active participation

with Bar Counsel during the discovery process, for example by failing to respond to a

request for admissions and failing to attend the hearing before the hearing judge, an

attorney may be disadvantaged when he or she comes before this Court.

       This disadvantage is highlighted in this attorney discipline case that involves an

attorney, Thereen Dian Daley, who represented her husband in a dispute with his

condominium association. During the course of her representation, Ms. Daley made

knowingly false statements to opposing counsel and communicated directly with the

opposing party without the consent of that party’s counsel. Ms. Daley failed to timely file

an answer to the Petition for Disciplinary or Remedial Action, respond to Bar Counsel’s

request for admissions, and attend the disciplinary hearing. Ms. Daley submitted false
information and made knowingly false statements in her communications with Bar

Counsel.

      Based upon these violations found by the hearing judge, which are supported by

clear and convincing evidence in the record, indefinite suspension from the practice of law

in Maryland is the appropriate sanction for Ms. Daley.

                                       BACKGROUND

    A. Procedural Context

      On February 21, 2020, the Attorney Grievance Commission of Maryland (the

“Commission”), acting through Bar Counsel, filed a Petition for Disciplinary or Remedial

Action (“Petition”) in this Court alleging that Ms. Daley violated the Maryland Attorneys’

Rules of Professional Conduct (“MARPC”)1. The Petition alleged that Ms. Daley violated

the following Rules: 19-304.1 (Truthfulness in Statements to Others); 19-304.2

(Communications with Persons Represented by an Attorney); 19-304.4 (Respect for Rights




1
  Effective July 1, 2016, the Maryland Lawyers’ Rules of Professional Conduct
(“MLRPC”) were renamed the Maryland Attorneys’ Rules of Professional Conduct and
recodified without substantive changes in Title 19 of the Maryland Rules. Because Ms.
Daley’s misconduct occurred both before and after the recodification of the MLRPC, she
committed violations of the same rules of professional conduct under both the MLRPC and
the MARPC. For simplicity, and because there is no substantive difference in the two
codifications of the rules, we shall use the shorter designations of the MLRPC, e.g., “Rule
1.1.”

                                            2
of Third Persons);2 19-308.1 (Bar Admission and Disciplinary Matters); and 19-308.4

(Misconduct).

         By Order dated February 25, 2020, Ms. Daley’s matter was transmitted to the

Circuit Court for Howard County, pursuant to Maryland Rule 19-722(a) for a hearing

before Judge Timothy J. McCrone (the “hearing judge”) to make findings of fact and

conclusions of law. Ms. Daley was served with the Petition, Writ of Summons issued by

the circuit court on May 18, 2020, and this Court’s Order dated February 25, 2020. Ms.

Daley submitted a Motion to Postpone her matter, which the hearing judge denied on

August 12, 2020. Ms. Daley was then served with Bar Counsel’s First Request for

Admission of Facts and Genuineness of Documents on August 19, 2020. Ms. Daley did

not file an answer to Bar Counsel’s request.

         On September 8, 2020, with no answer to the Petition having been filed, Bar

Counsel filed a Motion for Order of Default, to which Ms. Daley did not file an opposition.

The hearing judge entered an Order of Default against Ms. Daley on September 18, 2020,

and she was issued a notice of the order the same day. Through counsel, Ms. Daley filed

an answer to the Petition on September 21, 2020, but she did not file a motion to vacate the

Order of Default within the thirty-day period allowed under Rule 2-613(d).

         Bar Counsel filed a request for a hearing in the circuit court. Ms. Daley filed an

opposition to Bar Counsel’s request and moved to dismiss the claims and default judgment

against her. The hearing judge granted Bar Counsel’s request on January 19, 2021 and


2
    Bar Counsel withdrew its allegation that Ms. Daley violated MARPC 19-304.4.

                                               3
scheduled a hearing for March 3, 2021. Bar Counsel opposed Ms. Daley’s motion to

dismiss and to vacate default judgment, and Ms. Daley filed a reply to Bar Counsel’s

opposition. Ms. Daley also filed a “Supplemental (Merit) Opposition to AGC’s ‘Petition

for Disciplinary or Remedial Action’” on February 27, 2021.

        On March 3, 2021, the hearing judge heard arguments from Ms. Daley’s attorney

regarding her motion to dismiss and to vacate the default judgment. The hearing judge

denied the motion and continued with the hearing as scheduled. Ms. Daley did not attend

the hearing or present mitigating evidence. Under Rule 2-424(b), the matters for which

Bar Counsel’s requested admissions were deemed admitted, and those admissions were

received into evidence.

        On March 4, 2021, Ms. Daley filed a motion for reconsideration regarding the

hearing judge’s March 3, 2021 decisions, and Bar Counsel filed an opposition on March

18. On March 19, the hearing judge denied Ms. Daley’s motion. Bar Counsel filed

Proposed Findings of Fact and Conclusions of Law on March 25, and the hearing judge

issued a judgment adopting those findings of fact and conclusions of law on March 30. On

April 8, Ms. Daley, through counsel, filed exceptions to the hearing judge’s findings of fact

and conclusions of law. This Court heard oral argument in this matter on September 14,

2021.




                                             4
    B. Factual Findings

       We summarize the hearing judge’s factual findings below.3

       Ms. Daley was admitted to the Maryland Bar on December 17, 2002. At all times

relevant to this matter, Ms. Daley maintained a post office box address in Howard County

that she used in connection with her law practice.

          1. Waterford Landing

       In 2008, Austin Valentine purchased a condominium located in Waterford Landing

Condominium, Inc. (“Waterford Landing”), a condominium community located in Essex,

Maryland. Ms. Daley lived with Mr. Valentine in his condominium from 2011 until 2014.

The pair married in 2014.4 Waterford Landing has a governing body called the Council of

Unit Owners of Waterford Landing (the “Council”). Wallace H. Campbell & Company,

Inc. (“Campbell”), a property management company, served as managing agent for

Waterford Landing at all times relevant to this case. Susan G. Saltsman, Management

Supervisor for Campbell, oversaw the management of Waterford Landing. The law firm




3
  The hearing judge adopted Bar Counsel’s document titled “Petitioner’s Proposed
Findings of Fact and Conclusions of Law” in its entirety. Thus, the findings of fact and
conclusions of law discussed in this opinion are presented from that source.
4
 Bar Counsel’s pleadings state Ms. Daley and Mr. Valentine were married in 2014 but are
unclear regarding where Ms. Daley and Mr. Valentine resided after 2014.

                                             5
of Oliveri & Associates, LLC, and attorneys John Oliveri and Timothy Larsen, represented

both the Council and Campbell.

       The Council elects a Board of Directors (the “Board”) to implement Waterford

Landing’s declaration, bylaws, and rules and regulations (collectively, the “governing

documents”). Waterford Landing’s leasing policy required owners who leased their units

to pay a $500.00 move-in fee and provide Campbell with (1) proof of a criminal

background check, (2) proof of the tenant’s liability insurance, (3) a copy of the lease

agreement, and (4) an addendum to the lease agreement showing the tenant read and

understood Waterford Landing’s rules and regulations. The bylaws permit the Board to

impose charges and fines for late payment of the assessments and for violations of the

governing documents. A unit owner may be assessed a $50.00 fine for an initial violation

of the governing documents, a $100.00 fine for a repeated violation, and a $20.00 per day

fine until the unit owner cures the violation.

          2. Mr. Valentine’s Violations

       In December 2015, the Board discovered Mr. Valentine did not comply with the

leasing policy before allowing tenants to occupy his unit, and his neighbors filed several

noise complaints against his unit. Ms. Saltsman, on behalf of the Council, wrote to Mr.

Valentine on three occasions between December 29, 2015 and February 23, 2016

concerning complaints about Mr. Valentine’s tenants and his failure to comply with




                                                 6
Waterford Landing’s leasing policy. Mr. Valentine did not address his violations within

the timeframe provided in Ms. Saltsman’s correspondence.

       The Board then scheduled a hearing for May 25, 2016 to determine whether Mr.

Valentine violated the governing documents. Mr. Valentine received written notice of the

hearing on March 22, 2016 and April 26, 2016. Mr. Valentine did not attend the hearing.

In his absence, the Board found he violated provisions of the governing documents and

directed him to address the noise complaints and comply with the leasing policy within ten

days. For the noise violation, he was charged a $50.00 fee and a $20.00 per day fee for

ongoing violations. For the failure to comply with the leasing policy, he received an

additional fine of $10.00 per day for the ongoing violations. The Board noted that the fines

would stop accruing upon confirmation that Mr. Valentine cured the violations.

       Mr. Valentine failed to remedy the violations, and on July 19, 2016, Campbell

informed Mr. Valentine in writing that his fines were delinquent in the amount of $420.00.

Campbell further advised that, if the amount was not paid within fifteen days, Mr.

Valentine’s account would be referred to an attorney for collection. In August 2016,

Waterford Landing referred Mr. Valentine’s account to Oliveri & Associates for collection

of the unpaid amounts.

       On September 1, 2016, Mr. Oliveri wrote to Mr. Valentine to inform him that Oliveri

& Associates would represent Waterford Landing in connection with Mr. Valentine’s

delinquent account. Mr. Oliveri stated that Mr. Valentine should contact him to make

payment arrangements. At this time, Mr. Valentine owed $1,295.00 in fines, fees, and

costs. Mr. Oliveri also mentioned that the Council intended to record a lien against Mr.

                                             7
Valentine’s property if the past due amounts were not paid within fifteen days or disputed

within thirty days. Mr. Valentine did not pay or dispute the fees, and on September 20,

2016, Mr. Larsen served Mr. Valentine with the Council’s Notice of Intent to Create a Lien.

Again, Mr. Valentine failed to take steps toward resolving his debt, and a lien was recorded

in the land records for Baltimore County on October 28, 2016. Pursuant to Waterford

Landing’s bylaws, Oliveri & Associates mailed a notice of the lien to Mr. Valentine’s

mortgage holder, Rosedale Federal Savings and Loan Association (“Rosedale Federal”).

       Rosedale Federal contacted Mr. Larsen to inquire about Mr. Valentine’s balance on

November 2, 2016 and November 9, 2016. Mr. Larsen informed Rosedale Federal on

November 8, 2016 that Mr. Valentine’s balance was $4,498.06 and provided a breakdown

of the amount. The same day, Rosedale Federal paid the balance in full by withdrawing

funds from an escrow account Mr. Valentine held there in connection with his mortgage.

          3. Ms. Daley’s Involvement

       On October 31, 2016, Ms. Daley called Mr. Larsen and advised that she represented

Mr. Valentine in connection with his dispute. On November 9, 2016, Mr. Larsen wrote to

Ms. Daley and provided the balance statement for Mr. Valentine’s account and enclosed

various documents that Ms. Daley requested during the October 31 telephone call. Ms.

Daley sent several emails to Mr. Larsen in which she requested the balance owed and

advised that the tenants living with Mr. Valentine were his daughter and his daughter’s

mother, but Ms. Daley refused to provide their names.

       Ms. Daley wrote to Mr. Larsen on December 20, 2016 to ask why Mr. Valentine’s

monthly condominium charges were returned to him for “the past several months.” Mr.

                                             8
Larsen replied the next day and stated he contacted Campbell to get additional information

and asked that all payments thereafter be sent to his office. Again, on January 5, 2017, Ms.

Daley contacted Mr. Larsen to inquire why the Council’s bank would not accept Mr.

Valentine’s payments. Ms. Daley stated that she contacted the Consumer Protection

Division of the Maryland Office of the Attorney General regarding this issue.

       Ms. Daley wrote to Mr. Larsen on January 18, 2017 and requested additional

information relating to Mr. Valentine’s account. Mr. Larsen responded on January 27 and

provided a breakdown of Mr. Valentine’s balance owed, requested that Mr. Valentine

reveal the names of the unauthorized tenants living in his unit, and explained that the

Council does not accept monthly assessment payments from unit owners who are in

collection proceedings and that all payments should be directed to Oliveri & Associates.

       In February 2017, the Council stopped imposing fees on Mr. Valentine when it

learned that the unauthorized tenants vacated the premises. However, in April 2017, Mr.

Valentine leased his property to a new tenant without following Waterford Landing’s

leasing policy. On April 19, 2017, Ms. Daley attended the Council’s open meeting. During

the meeting, which did not relate to Mr. Valentine’s violations, Ms. Daley accused Ms.

Saltsman of intentionally causing her to trip and fall on the stairs outside of Mr. Valentine’s

unit on September 18, 2016. Ms. Saltsman stated that she believed Ms. Daley submitted a

false insurance claim against the Council’s insurance company regarding the September

2016 incident. Ms. Daley did not cooperate with the insurance company’s request for

information, the claim was closed, and Ms. Daley did not take additional steps in

connection with the claim.

                                              9
        Ms. Daley filed suit against Ms. Saltsman and Campbell on May 15, 2017 in the

District Court of Maryland for Baltimore County. She alleged defamation based on Ms.

Saltsman’s statements at the meeting on April 19, 2017. On August 18, 2017, Mr. Larsen

appeared on behalf of Ms. Saltsman and Campbell for trial. Before trial, Mr. Larsen

attempted to settle with Ms. Daley, but she stated she would dismiss her lawsuit only if

Ms. Saltsman was terminated from her position at Campbell. Mr. Larsen did not agree to

Ms. Daley’s offer. When the case was called, Ms. Daley requested a postponement because

she was taking medication for a toothache. The trial was rescheduled for September 15,

2017.

        On September 15, 2017, Mr. Larsen appeared, as did Ms. Daley with her counsel

for the case, Joseph A. Scalia, II. The parties ultimately settled prior to trial. Ms. Saltsman

agreed to privately apologize to Ms. Daley if the apology was subject to a confidentiality

agreement signed by Ms. Daley. Trial was postponed again until September 29, 2017 to

finalize the settlement agreement and dismiss the case. Before Ms. Saltsman could

apologize, Mr. Scalia advised Mr. Larsen that Ms. Daley wished to dismiss the case. Ms.

Saltsman never apologized to Ms. Daley, and Mr. Larsen never prepared a confidentiality

agreement for Ms. Daley to sign. Ms. Daley dismissed her complaint with prejudice on

September 28, 2017.

        During September 2017, the Council was still addressing Mr. Valentine’s violations

of the leasing policy regarding the new unauthorized tenant. The Board scheduled a

hearing for November 6, 2017 to determine whether Mr. Valentine violated the governing

documents and whether any fines should be imposed. Ms. Saltsman advised Mr. Valentine

                                              10
of the hearing by letter dated October 19, 2017. On October 26, Ms. Daley responded in

writing on behalf of Mr. Valentine to inform the Council that Mr. Valentine could not

attend the hearing due to a death in his family. The Board rescheduled the hearing for

November 30, 2017.

       On October 19, 2017, Ms. Daley wrote to Rosedale Federal regarding Mr.

Valentine’s dispute with Ms. Saltsman and Campbell.        She stated in the letter that

Waterford Landing engaged in fraud, that the lien was invalid, and that Rosedale Federal

should not have paid Oliveri & Associates or Waterford Landing. Ms. Daley also accused

the Council of filing a lien because Ms. Saltsman was upset that Ms. Daley filed an

insurance claim related to her fall on September 2016 outside of Mr. Valentine’s unit. In

the letter, Ms. Daley claimed that she dropped her defamation claim against Ms. Saltsman

and Campbell after Ms. Saltsman admitted in writing to lying when she accused Ms. Daley

of filing a fraudulent insurance claim.

       On October 27, 2017, Rosedale Federal, through counsel, contacted Mr. Larsen

regarding the allegations stated in Ms. Daley’s October 19 letter. Mr. Larsen determined

that the matter should be litigated based on Ms. Daley’s allegations of fraud and sent a

letter to Rosedale Federal on November 2 returning the funds received in connection with

Mr. Valentine’s account.

       The night before the Board’s November 30, 2017 hearing was to take place, Ms.

Daley emailed Mr. Larsen to inform him that Mr. Valentine would not attend the hearing

the following day. On November 30, the Board conducted the hearing without Mr.

Valentine and determined he was in violation of the leasing requirements and imposed a

                                           11
fine of $20.00 per day until Mr. Valentine cured the violations. On December 7, Mr. Larsen

advised Ms. Daley of the Board’s determination and stated that the Board would waive any

new fines if Mr. Valentine complied with the leasing requirements by December 22. Mr.

Valentine complied with the leasing requirements, and the Board waived the new fines.

      In late December 2017, Ms. Daley and Mr. Larsen exchanged a series of emails.

Ms. Daley claimed she spoke with Gilbert Allen and his supervisor in the Maryland Office

of the Attorney General regarding Mr. Valentine’s inability to pay his monthly dues

through the system operated by the Council’s bank. Ms. Daley also asserted that she

contacted Brian E. Frosh, the Attorney General of Maryland, regarding the issue.

      In an email dated December 21, 2017, Ms. Daley stated she would contact Mr. Allen

in the Attorney General’s office no later than noon the next day if she did not receive

confirmation of Mr. Valentine’s payments being approved. Ms. Daley sent another email

the next day stating she spoke with Mr. Allen’s supervisor, and she instructed Mr. Larsen

to contact them. Mr. Larsen called Mr. Allen who confirmed he had not spoken with Ms.

Daley about the dispute involving Mr. Valentine. Then, Mr. Larsen responded to Ms.

Daley via email to convey the substance of his conversation with Mr. Allen.

      In February 2018, Ms. Daley began contacting Ms. Saltsman directly and stated she

would no longer communicate with Ms. Saltsman through her attorney at Oliveri &

Associates. Mr. Larsen repeatedly requested Ms. Daley communicate through him, but

Ms. Daley continued to contact Ms. Saltsman directly. After receiving an email from Mr.

Larsen detailing why Mr. Valentine could not pay his monthly dues through the online

system, Ms. Daley replied by email dated February 14, 2018 that “I do not represent Mr.

                                           12
Valentine, I represent my family’s interest. Those are two different things.” Mr. Larsen

responded by email the next day and stated that there was no reason for him to contact Ms.

Daley about Mr. Valentine’s issues if she did not represent him.        That same day, she

replied, “Mr. Valentine is my family and I represent my family.”

       On July 1, 2019, Rosedale Federal filed a foreclosure action against Mr. Valentine.

In the foreclosure action, a suggestion of bankruptcy was filed, and the matter was stayed

on November 11, 2019.

          4. Bar Counsel’s Investigation

       In April 2018, Bar Counsel initiated an investigation of Ms. Daley’s conduct related

to her representation of Mr. Valentine. Bar Counsel wrote to Ms. Daley on April 11 and

attached copies of her email correspondence with Mr. Larsen. Bar Counsel requested that

Ms. Daley respond in writing by May 2, 2018 addressing her communications in light of

the MARPC. On June 13, 2018, Ms. Daley faxed Bar Counsel a letter, dated the day before,

that stated she dropped her defamation case against Ms. Saltsman in 2017 after Ms.

Saltsman provided a written statement acknowledging she lied about Ms. Daley. On June

20, Ms. Daley further responded to Bar Counsel by stating Campbell had not raised another

issue or filed another claim since it was “forced to return . . . funds in 2017.”

       Bar Counsel wrote to Ms. Daley on October 9, 2018, to request that she provide

dates to arrange for her statement under oath pursuant to Rule 19-712. Ms. Daley replied

on October 17 and stated she would not provide any dates. Instead, she requested the




                                             13
matter be deferred until she concluded her other civil and criminal matters.5 Bar Counsel

stated there was no basis to defer action because the matters were unrelated to its

investigation and requested that Ms. Daley provide dates for her statement under oath. Ms.

Daley did not respond.

       Bar Counsel filed a motion for a hearing in the circuit court to which Ms. Daley

opposed through her Opposition to Bar Counsel’s Request for Hearing and Cross Motion

to Dismiss and Revoke Default Judgment, dated January 7, 2021. In that document, Ms.

Daley asserted she received the summons but not the Petition or any of the documents

served on her and that she learned of Bar Counsel’s “formal action” against her in late

2020. The hearing judge found that as of July 21, 2020, Ms. Daley had received a copy of

the Petition and this Court’s Order dated February 25, 2020, transmitting the matter to the

Circuit Court for Howard County.

                                  STANDARD OF REVIEW

       In attorney discipline proceedings, this Court reviews a hearing judge’s findings of

fact for clear error when exceptions are filed. See Md. Rule 19-740(b)(2)(B) (“The Court

shall give due regard to the opportunity of the hearing judge to assess the credibility of a

witness.”); Attorney Grievance Comm’n v. Smith-Scott, 469 Md. 281, 332 (2020) (“[T]his

Court reviews for clear error a hearing judge’s findings of fact[.]”). This Court reviews de

novo the hearing judge’s conclusions of law. Md. Rule 19-740(b)(1). Under Rule



5
  At this time, Ms. Daley had pending civil and criminal matters unrelated to Bar Counsel’s
investigation.

                                            14
19-727(c), Bar Counsel bears the burden of proving its averments by clear and convincing

evidence. Rule 19-726, which applies to post-complaint discovery, permits Bar Counsel

to serve requests for admission of facts and genuineness of documents. Under Rule

2-424(b), “[e]ach matter of which an admission is requested shall be deemed admitted” if

the party fails to timely respond to the request.

       Each party may file exceptions to the hearing judge’s findings of fact and

conclusions of law. Md. Rule 19-728(b). When a party excepts to the hearing judge’s

findings of fact or conclusions of law, this Court must “determine whether the findings of

fact have been proved by the requisite standard of proof” under Rule 19-727(c).

Smith-Scott, 469 Md. at 332. A hearing judge’s findings of fact are not clearly erroneous

if “there is any competent evidence to support” the findings. Id. (quoting Attorney

Grievance Comm’n v. Donnelly, 458 Md. 237, 276 (2018)). When the hearing judge’s

findings of fact “are not clearly erroneous and the conclusions drawn from them are

supported by the facts found, exceptions to conclusions of law will be overruled.” Id. at

333 (quoting Attorney Grievance Comm’n v. Tanko, 408 Md. 404, 419 (2009)).




                                              15
                                        DISCUSSION

      A. Exceptions to the Hearing Judge’s Findings of Fact and Conclusions of Law

      On April 8, 2021, Ms. Daley, through counsel, filed exceptions to the hearing

judge’s findings of fact and conclusions of law. Bar Counsel did not file any exceptions.

      Ms. Daley’s exceptions asserted that she was not properly served with process6 and

that she could refute Bar Counsel’s allegations of her numerous false statements. However,

Ms. Daley did not attend the disciplinary hearing to present evidence opposing Bar

Counsel’s allegations, nor did she present evidence of mitigating factors. Consequently,

the hearing judge adopted Bar Counsel’s findings of fact and conclusions of law, and the

hearing judge concluded by clear and convincing evidence that Ms. Daley violated Rules

4.1, 4.2, 8.1, and 8.4. Those conclusions are supported by the factual findings. For those

reasons, we overrule Ms. Daley’s exceptions and consider each violation in turn.

      B. Rule 4.1

      Rule 4.1(a) is “exceedingly straightforward.” Smith-Scott, 469 Md. at 357. The

Rule provides, in part: “[i]n the course of representing a client an attorney shall not

knowingly: (1) make a false statement of material fact or law to a third person[.]” Based

on our independent review of the record, we agree with the hearing judge and find that Ms.




6
  Ms. Daley contends the hearing judge erred in finding that Bar Counsel properly served
her. The hearing judge’s finding is based upon Ms. Daley’s July 21, 2020 correspondence
in which Ms. Daley mentioned that she received at least three versions of Bar Counsel’s
complaint.

                                           16
Daley violated Rule 4.1 by making numerous false statements to several parties connected

to her representation of Mr. Valentine.

         The hearing judge concluded that Ms. Daley violated Rule 4.1 by writing to

Rosedale Federal on October 19, 2017 and stating that: (1) Waterford Landing and

Campbell were engaging in fraud; (2) the lien Waterford Landing filed against Mr.

Valentine’s property was invalid; (3) Waterford Landing only filed the lien because Ms.

Saltsman was upset about Ms. Daley filing an insurance claim; and (4) Ms. Daley withdrew

her defamation lawsuit after Ms. Saltsman admitted in writing that she lied when she

accused Ms. Daley of filing a fraudulent insurance claim.        The hearing judge also

concluded that Ms. Daley violated Rule 4.1 when she told Mr. Larsen she had been in

contact with Mr. Allen, Mr. Allen’s supervisor, and Attorney General Frosh regarding Mr.

Valentine’s inability to pay his dues electronically. These statements were knowingly

false.

         While representing Mr. Valentine, Ms. Daley wrote to Rosedale Federal regarding

the lien filed on Mr. Valentine’s property. In a letter dated September 1, 2016, Mr. Larsen

informed Mr. Valentine of Waterford Landing’s intent to file a lien on his condominium if

he did not pay or dispute his fines before September 20, 2016. Ms. Daley fell outside of

Mr. Valentine’s apartment on September 18, 2016, over two weeks after Mr. Larsen

already expressed Waterford Landing’s intent. The timeline of events supports the hearing

judge’s conclusion of law by clear and convincing evidence.

         The hearing judge’s conclusion that Ms. Daley made a knowingly false statement

regarding the defamation lawsuit against Ms. Saltsman is also supported by clear and

                                            17
convincing evidence. While Ms. Daley and Ms. Saltsman agreed to settle the case through

an apology subject to a confidentiality agreement, neither the apology nor the

confidentiality agreement came to fruition before Ms. Daley dismissed her complaint with

prejudice.

       Finally, Ms. Daley falsely stated to Mr. Larsen that she was in contact with Mr.

Allen, Mr. Allen’s supervisor, and Attorney General Frosh regarding Waterford Landing’s

collection practices. The record shows that Ms. Daley emailed Mr. Larsen an ultimatum

to have Waterford Landing accept Mr. Valentine’s payments by a certain time before she

contacted the Maryland Office of the Attorney General. Mr. Larsen called Mr. Allen, who

stated he had not spoken to Ms. Daley about Mr. Valentine’s matter, and did not direct Ms.

Daley to tell Mr. Larsen to call him. Mr. Larsen also contacted Mr. Allen’s supervisor,

Karen Straughn, who also stated she had not spoken to Ms. Daley. For those reasons, this

Court upholds the hearing judge’s finding of Ms. Daley’s violation of Rule 4.1, which is

supported by clear and convincing evidence.

       C. Rule 4.2

       The hearing judge found that Ms. Daley violated Rule 4.2(a) and (b), which governs

communications with persons represented by an attorney. Based on our review of the

record, we uphold the hearing judge’s conclusion. Rule 4.2 states, in pertinent part:

       (a) Except as provided in section (c) of this Rule, in representing a client, an
       attorney shall not communicate about the subject of the representation with
       a person who the attorney knows is represented in the matter by another
       attorney unless the attorney has the consent of the other attorney or is
       authorized by law or court order to do so.



                                             18
       (b) If the person represented by another attorney is an organization, the
       prohibition extends to each of the organization’s (1) current officers,
       directors, and managing agents and (2) current agents or employees who
       supervise, direct, or regularly communicate with the organization’s attorneys
       concerning the matter or whose acts or omissions in the matter may bind the
       organization for civil or criminal liability. The attorney may not
       communicate with a current agent or employee of the organization unless the
       attorney first has made inquiry to ensure that the agent or employee is not an
       individual with whom communication is prohibited by this section and has
       disclosed to the individual the attorney’s identity and the fact that the
       attorney represents a client who has an interest adverse to the organization.

Rule 4.2(a)–(b); see also Attorney Grievance Comm’n v. Trye, 444 Md. 201, 219 (2015)

(emphasizing that an attorney, when acting in a “representational capacity[,]” may not

discuss the “legal matter with a person the lawyer knows to be represented with respect to

the matter” absent consent from opposing counsel).

      Ms. Daley directly contacted Ms. Saltsman via email in February 2018, despite

knowing that Mr. Larsen and Oliveri & Associates represented Ms. Saltsman in her

capacity as Management Supervisor of Campbell. The content of Ms. Daley’s emails to

Ms. Saltsman related to the dispute with Mr. Valentine. Mr. Larsen requested on multiple

occasions that Ms. Daley cease communications with Ms. Saltsman directly, yet Ms. Daley

refused. Ms. Saltsman’s position at Campbell makes Rule 4.2(b) applicable as she is

Management Supervisor who is in regular contact with Mr. Larsen and Oliveri &

Associates. The record does not contain facts that show Ms. Daley had consent to contact

Ms. Saltsman directly. Thus, we find that Ms. Daley violated Rule 4.2(a) and (b).

      D. Rule 8.1

      Ms. Daley also violated Rule 8.1(a) and (b).         Rule 8.1 requires attorneys to

“demonstrate candor and cooperation with the disciplinary authorities of the Bar.”

                                            19
Smith-Scott, 469 Md. at 358 (quoting Attorney Grievance Comm’n v. Planta, 467 Md. 319,

356 (2020)). Rule 8.1 states:

       [A]n attorney . . . in connection with a disciplinary matter, shall not:

       (a) knowingly make a false statement of material fact; or

       (b) fail to disclose a fact necessary to correct a misapprehension known by
       the person to have arisen in the matter, or knowingly fail to respond to a
       lawful demand for information from an admissions or disciplinary authority,
       except that this Rule does not require disclosure of information otherwise
       protected by Rule 19-301.6 (1.6).

Rule 8.1(a)–(b). Upon an independent review of the record, we agree with the hearing

judge’s conclusions that Ms. Daley violated Rule 8.1(a) and (b).

       Previously, this Court has found a violation of Rule 8.1(a) “where an attorney

knowingly made misrepresentations to Bar Counsel during the course of Bar Counsel’s

investigation.” Attorney Grievance Comm’n v. Moawad, 475 Md. 424, 477 (2021) (citing

Attorney Grievance Comm’n v. Mollock, 450 Md. 133, 153 (2016)). In her letter dated

June 12, 2018 and in her communication on June 20, 2018, Ms. Daley knowingly made

false statements to Bar Counsel in violation of Rule 8.1(a). Ms. Daley included false

statements in the letter, as she stated she dropped her defamation case against Ms. Saltsman

after Ms. Saltsman admitted in writing that she lied about Ms. Daley. As discussed above,

the record shows Ms. Daley’s statement was false. Additionally, on June 20, 2018, Ms.

Daley contacted Bar Counsel again to state that Campbell had not raised another issue or

filed another claim since it was “forced” to return the funds Rosedale Federal paid to it.

However, upon discovering Ms. Daley sent a letter to Rosedale Federal alleging its lien

was fraudulent, Mr. Larsen directed his client to voluntarily return the amount collected to

                                              20
Rosedale Federal and was not “forced” to do so. Under these facts, we agree that Ms.

Daley violated Rule 8.1(a).

       Ms. Daley violated Rule 8.1(b) by failing to timely respond to Bar Counsel’s request

that Ms. Daley address her communications with Mr. Larsen in light of the MARPC. This

Court has held that an attorney violates Rule 8.1(b) by failing to meaningfully respond to

Bar Counsel’s lawful requests for information in a timely manner. Attorney Grievance

Comm’n v. Shuler, 454 Md. 200, 215 (2017); Attorney Grievance Comm’n v. Gracey, 448

Md. 1, 27 (2016) (“Failing to respond to Bar Counsel’s lawful request of information is a

violation of Rule 8.1(b).”).

       Bar Counsel, in its April 11, 2018 communication, asked that Ms. Daley provide

insight into her conduct relating to her representation of Mr. Valentine by May 2, 2018.

Bar Counsel did not hear from Ms. Daley until June 13, 2018 when it received a faxed

letter dated June 12, 2018, six weeks after the May 2 deadline. Ms. Daley was also not

cooperative when Bar Counsel asked her to provide dates for her statement under oath

pursuant to Rule 19-712. Ms. Daley declined to provide dates to give a statement under

oath and stated she “cannot commit to anything else” at that time. Ms. Daley’s failure to

timely respond to Bar Counsel’s requests support the conclusion that Ms. Daley violated

Rule 8.1(b).

       E. Rule 8.4

       Finally, we conclude that Ms. Daley violated Rule 8.4 (a), (c), and (d). Rule 8.4

provides, in pertinent part:

       It is professional misconduct for an attorney to:

                                             21
       (a) violate or attempt to violate the Maryland Attorneys’ Rules of
       Professional Conduct, knowingly assist or induce another to do so, or do so
       through the acts of another;

                                            ***

       (c) engage in conduct          involving    dishonesty,    fraud,    deceit     or
       misrepresentation;

       (d) engage in conduct that is prejudicial to the administration of justice[.]

Rule 8.4(a), (c)–(d). This Court consistently reaffirms the “well-established principle that

an attorney violates [Rule 8.4(a)] when she or he violates other professional rules.”

Attorney Grievance Comm’n v. Keating, 471 Md. 614, 650 (2020) (citing Attorney

Grievance Comm’n v. Foltz, 411 Md. 359, 395 (2009)). Based on our conclusion that Ms.

Daley violated Rules 4.1, 4.2(a) and (b), 8.1(a) and (b), and 8.4(c) and (d), we conclude

that she violated Rule 8.4(a).

       We find that Ms. Daley also violated Rule 8.4(c). Rule 8.4(c) applies to a “broad

universe” of misconduct. Attorney Grievance Comm’n v. McDonald, 437 Md. 1, 39

(2014). We have previously held that violations of Rule 8.1(a) also constitute violations

of Rule 8.4(c). Attorney Grievance Comm’n v. Miller, 467 Md. 176, 222 (2020); Attorney

Grievance Comm’n v. Singh, 464 Md. 645, 677 (2019). Likewise, the conclusion that an

attorney violated Rule 4.1 results in the conclusion that the attorney violated Rule 8.4(c).

Attorney Grievance Comm’n v. Steinberg, 395 Md. 337, 366–67 (2006) (stating the

attorney’s violations of Rule 4.1 “further violate [Rule] 8.4(c)”). In violating Rule 4.1(a)(1)

and Rule 8.1(a), Ms. Daley also violated Rule 8.4(c).



                                              22
      Finally, we find Ms. Daley violated Rule 8.4(d). An attorney violates Rule 8.4(d)

when his or her conduct is “prejudicial to the administration of justice.” Conduct is

prejudicial to the administration of justice when it “reflects negatively on the legal

profession and sets a bad example for the public at large” or is “likely to impair public

confidence in the profession, impact the image of the legal profession and engender

disrespect for the court[.]” Attorney Grievance Comm’n v. Goff, 399 Md. 1, 22 (2007);

Attorney Grievance Comm’n v. Agbaje, 438 Md. 695, 717 (2014). An attorney’s violation

of Rule 8.4(c) may also constitute a violation of Rule 8.4(d). Dailey, 474 Md. at 710.

      Ms. Daley’s lack of timely responses during the fact-finding process, her numerous

false statements made to opposing counsel and to Bar Counsel, and her refusal to

communicate with Ms. Saltsman through her retained counsel, Mr. Larsen, contribute to a

finding that Ms. Daley’s conduct was prejudicial to the administration of justice. As such,

we find that Ms. Daley violated Rule 8.4(d).

                                      SANCTION

      As we have often stated, the purpose of attorney discipline proceedings is not to

punish the attorney, but to protect the public and deter other lawyers from engaging in

misconduct. Attorney Grievance Comm’n v. Yi, 470 Md. 464, 499 (2020) (citing Attorney

Grievance Comm’n v. Woolery, 456 Md. 483, 497–98 (2017)). The public is protected

“when sanctions are ‘commensurate with the nature and gravity of the violations and the




                                            23
intent with which they were committed.’” Smith-Scott, 469 Md. at 363 (quoting Attorney

Grievance Comm’n v. Pennington, 387 Md. 565, 596 (2005)).

         Bar Counsel recommends that we indefinitely suspend Ms. Daley for her violations

of the MARPC. Ms. Daley argues that we should dismiss her case with no sanction and

vacate the default judgment against her because of perceived procedural defects with Bar

Counsel’s service of process and because she can now refute Bar Counsel’s claims even

though she did not participate in the disciplinary hearing.

         To determine the appropriate sanction in attorney discipline proceedings, we

“consider[] the facts of the case, as well as balanc[e] any aggravating or mitigating factors.”

Attorney Grievance Comm’n v. Sanderson, 465 Md. 1, 67 (2019) (quoting Attorney

Grievance Comm’n v. Kremer, 432 Md. 325, 337 (2013)). Accordingly, our consideration

of aggravating and mitigating factors “can be critical in the selection of an appropriate

sanction[.]” Yi, 470 Md. at 500. This Court has emphasized that “[a]ggravating factors

militate in favor of a more severe sanction[.]”7 Smith-Scott, 469 Md. at 364 (alteration in


7
    Aggravating factors include:

         (1) prior attorney discipline; (2) a dishonest or selfish motive; (3) a pattern
         of misconduct; (4) multiple violations of the [Rules]; (5) bad faith obstruction
         of the attorney discipline proceeding by intentionally failing to comply with
         the Maryland Rules or orders of this Court or the hearing judge; (6)
         submission of false evidence, false statements, or other deceptive practices
         during the attorney discipline proceeding; (7) a refusal to acknowledge the
         misconduct’s wrongful nature; (8) the victim’s vulnerability; (9) substantial
         experience in the practice of law; (10) indifference to making restitution or
         rectifying the misconduct’s consequences; (11) illegal conduct, including
         that involving the use of controlled substances; and (12) likelihood of
         repetition of the misconduct.

                                               24
original) (quoting Sanderson, 465 Md. at 67). In contrast, “mitigating factors tend[] to

lessen or reduce the sanction an attorney may face.”8 Id. at 365 (quoting Sanderson, 465

Md. at 70).

         The hearing judge found that Ms. Daley did not prove any mitigating factors by a

preponderance of the evidence, as required under Rule 19-727(c), but did find the existence

of the following aggravating factors: (1) multiple offenses; (2) bad faith obstruction of the

disciplinary proceedings; (3) submission of false evidence, false statements, or other

deceptive practices during the disciplinary process; and (4) refusal to acknowledge the

wrongful nature of her conduct. We agree with each.




Attorney Grievance Comm’n v. Johnson, 472 Md. 491, 546 n.33 (2021).
8
    Mitigating factors include:

         (1) the absence of prior attorney discipline; (2) the absence of a dishonest or
         selfish motive; (3) personal or emotional problems; (4) timely good faith
         efforts to make restitution or to rectify the misconduct’s consequences; (5)
         full and free disclosure to Bar Counsel or a cooperative attitude toward the
         attorney discipline proceeding; (6) inexperience in the practice of law; (7)
         character or reputation; (8) a physical disability; (9) a mental disability or
         chemical dependency, including alcoholism or drug abuse, where: (a) there
         is medical evidence that the lawyer is affected by a chemical dependency
         or mental disability; (b) the chemical dependency or mental disability caused
         the misconduct; (c) the lawyer’s recovery from the chemical dependency
         or mental disability is demonstrated by a meaningful and sustained period of
         successful rehabilitation; and (d) the recovery arrested the misconduct, and
         the misconduct’s recurrence is unlikely; (10) delay in the attorney discipline
         proceeding; (11) the imposition of other penalties or sanctions; (12) remorse;
         (13) remoteness of prior violations of the [MARPC]; and (14) unlikelihood
         of repetition of the misconduct.

Johnson, 472 Md. at 548 n.34.

                                               25
       As we have established, Ms. Daley violated several Rules during her representation

of Mr. Valentine and her disciplinary proceedings. Ms. Daley made knowingly false

statements in her communications with Mr. Larsen by stating she contacted Mr. Allen, Mr.

Allen’s supervisor, and Attorney General Frosh. She refused to contact Ms. Saltsman’s

retained counsel, Mr. Larsen, and instead opted to communicate directly with Ms. Saltsman

regarding the legal matters at issue. Ms. Daley also failed to timely respond to Bar

Counsel’s legitimate requests for information, and when she did respond, Ms. Daley

submitted false statements and evidence to Bar Counsel.

       Ms. Daley did not attend her hearing before the hearing judge and therefore failed

to participate in the fact-finding process and present mitigating testimony in her defense.

While Ms. Daley quibbles with Bar Counsel’s service of process and contends that she can

refute Bar Counsel’s claims, the proper forum to do so is before the hearing judge.

However, Ms. Daley did not appear at her hearing to present mitigating evidence.

Additionally, Ms. Daley’s failure to respond to discovery requests required the matters

within the requests to be deemed admitted and accepted into evidence under Rule 2-424(b).

This Court must now rely on Bar Counsel’s uncontested evidence alone in determining Ms.

Daley’s sanction. There are no mitigating factors for us to weigh against the aggravating

factors that have been proven by clear and convincing evidence.

       Accordingly, based upon the findings of fact and conclusions of law of the hearing

judge, and considering the violations of the MARPC outlined above, the aggravating

factors, and the absence of mitigating factors, indefinite suspension from the practice of

law in Maryland is the appropriate sanction for Ms. Daley.

                                            26
 IT IS SO ORDERED. RESPONDENT
 SHALL PAY ALL COSTS AS TAXED
 BY THE CLERK OF THIS COURT,
 INCLUDING    COSTS   OF    ALL
 TRANSCRIPTS, PURSUANT TO
 MARYLAND      RULE    19-709(d).
 JUDGMENT IS ENTERED IN FAVOR
 OF THE ATTORNEY GRIEVANCE
 COMMISSION AGAINST THEREEN
 DIAN DALEY.




27